Citation Nr: 1621371	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  08-25 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from August 15, 1955 to August 14, 1959 and from August 26, 1959 to August 31, 1976.  This case comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in December 2011, at which time the Board found the issue of TDIU had been raised by the record.  The claim was remanded for further development and the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in April 2013 denying TDIU.  The claim returned to the Board in December 2015 and was remanded to schedule the Veteran for a hearing before the Board.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2016 and a transcript of the hearing is included in the claims file.  The claim for entitlement to TDIU has now returned to the Board for additional appellate action. 

In July 2015, the Veteran filed claims to reopen service connection for hypertension and erectile dysfunction as secondary to diabetes mellitus or as due to herbicide exposure.  He also testified regarding his erectile dysfunction at the April 2016 videoconference hearing.  These claims, along with a claim for special monthly compensation based on the loss of use of a creative organ, are referred to the AOJ for appropriate action, to include forwarding the Veteran and his representative a VA standard form ("VAF 21-0966") in paper or electronic form, if necessary.  38 C.F.R. § 3.155(b) (1) (ii) (2015); see also 79 Fed. Reg. 57660 (Sep. 25, 2014) (all claims governed by VA's adjudication regulations must be filed on standard forms prescribed by VA, regardless of the type of claim or posture in which the claim arises.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).
FINDING OF FACT

The Veteran's service-connected disabilities preclude him from performing gainful employment for which his education and occupational experience otherwise qualify him.


CONCLUSION OF LAW

The criteria for an award of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to his service-connected disabilities.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

The Veteran meets the schedular criteria for an award of TDIU; he is in receipt of a combined 70 percent evaluation for his service-connected disabilities from July 27, 2007.  Although he does not have one single disability rated as 40 percent disabling, all of his service-connected conditions are associated with diabetes mellitus and therefore result from a common etiology.  They are therefore considered "one disability" and meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a). 

On his formal claim for TDIU in May 2010, the Veteran reported that he last worked in 1995 as a manager at the Department of Highway Safety and Motor Vehicles (DMV) for the state of Florida.  With regard to his education, he completed high school and two years of college.  He worked at the DMV from 1977 to the time of his retirement in 1995, and has not reported any other post-service work experience.  Information received from the Florida DMV in October 2010 confirms the Veteran was employed there from 1977 to his retirement in 1995.  He did not require any concessions due to disability at the time of his retirement and receives a retirement pension.  

The record contains medical evidence weighing both for and against the claim for TDIU.  Supporting the claim are treatment records from the Veteran's numerous private health care providers.  These records indicate that his diabetes mellitus manifests severe neuropathy of the bilateral upper and lower extremities with dizziness and gait abnormalities resulting in frequent falls and injury.  His neuropathy is also productive of other types of functional impairment, for example, in June 2013, the Veteran complained to his private neurologist of increased numbness in his fingers and stated that he had difficulty buttoning his shirt.  A year later, in October 2014, he had more trouble feeling with his hands and increased burning in the thighs.  A July 2013 nerve conduction test confirmed the presence of moderate to severe peripheral neuropathy of the arms and legs.  The Veteran also has cognitive dysfunction, characterized by his private neurologist as mild short term memory loss, and slurred speech as a result of a cerebrovascular accident in April 2010 and transient ischemic attacks in August 2011.  

Also weighing in favor of the claim for TDIU are the lay statements and testimony of the Veteran and family.  The Veteran testified in April 2016 that he was unable to grasp objects, use a cellular phone, or dress independently due to upper extremity diabetic neuropathy.  His neuropathy of the lower extremities renders him unable to drive or stand and/or walk for any length of time without falling.  The lack of sensation in his legs requires that he use a walker for ambulation and the Veteran is no longer able to participate in some church volunteer activities as a result.   

Weighing against the claim for TDIU are several VA medical opinions.  VA examiners who physically examined the Veteran and reviewed the claims file in November 2007, February 2013, August 2014, and September 2015 concluded that the Veteran's service-connected disabilities did not result in significant effects on his ability to work.  Most recently, the September 2015 VA examiner characterized the Veteran's diabetic neuropathy as mild and noted that the Veteran was able to drive, was fully independent in his activities of daily living, and was active in his church.  The Veteran's antalgic gait was attributed to multiple medical conditions, including nonservice-connected knee disabilities and obesity.  These findings are not consistent with the contents of the private treatment records which indicate a greater degree of functional impairment due to diabetic neuropathy.  The VA examiners' findings are also at odds with the Veteran's credible testimony in April 2016 that he could no longer drive or participate as fully in church activities.  

The record contains competent evidence both in favor and against the claim for TDIU.  The Board finds that the evidence is in equipoise regarding the question of unemployability.  The Board will therefore resolve reasonable doubt in favor of the Veteran and grant the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to TDIU is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


